DETAILED ACTION
Claims 1-18 are presented for examination. Claims 1 and 11 stand currently amended. Claims 16-18 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
New claims 16-18 are newly rejected.
Claims 1-18 are newly rejected under §112(b). This rejection is necessitated by the amendment adding language “semantically representing” which changes the nature of the previously recited “semantic-data dataset.” Previously, the word “semantic” was considered as descriptive of identity (i.e. in the sense of first dataset, second dataset) and not descriptive of the structure or properties of the dataset. However, amending the claim to now recite “semantically representing” clarifies that the word “semantic” in the phrase “semantic-data dataset” was not a description of identity of the dataset but is in fact descriptive of the properties and characteristics of said dataset. However, in this second sense the term “semantic-data dataset” is indefinite because it is unclear which data is, or is not, semantic-data. See detailed rejection below.
Response to Arguments
Applicant's remarks filed 17 February 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
As such, Applicants argue that not only that the interpretation of the sensory captured data of Iandola is improper, but also the method itself is fundamentally different from the claimed invention, and therefore not anticipating the claimed invention of Claim 1.
This argument is partially persuasive but fails to overcome the prior art reference Iandola.
The claims were amended to now recite “said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, 
Furthermore, the emphasis in Applicant’s remarks indicates the claim terminology “semantic-data” is not representative of merely identity of the data but is intended to represent the properties or characteristics of that data. In this context, the claim terminology of “semantic-data dataset semantically representing” is indefinite. See Examiner’s rejection under §112(b) below.
Specification – Incorporation by Reference
Specification page 9 lines 7-8 include an incorporation by reference:
W. Milliken and D. L. Milliken, Race car vehicle dynamics. Society of Automotive Engineers Warrendale, 1995, vol. 400 which is incorporated herein by reference.
However, no copy of this reference has been provided.
In accordance with 37 C.F.R. §1.57(f): (f) The examiner may require the applicant to supply a copy of the material incorporated by reference. If the Office requires the applicant to supply a copy of material incorporated by reference, the material must be accompanied by a statement that the copy supplied consists of the same material incorporated by reference in the referencing application.
Examiner is requiring Applicant to supply a copy of the Milliken reference as discussed above; or alternatively Applicant may choose to remove the incorporation by reference of the Milliken reference from the Specification. See immediately below.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
As discussed above, Examiner is requiring Applicant to supply a copy of material incorporated by reference in Specification page 9 lines 7-8.
Specification page 9 lines 7-8 include an incorporation by reference:
W. Milliken and D. L. Milliken, Race car vehicle dynamics. Society of Automotive Engineers Warrendale, 1995, vol. 400 which is incorporated herein by reference.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Specification – Objections
The Specification pages 12, and 16 have been appropriately corrected. Accordingly, Examiner's objection(s) to these portions of the Specification is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “obtaining … a semantic-data dataset semantically representing a plurality of scene objects … each one of said plurality of scene objects comprises …and a plurality of values of semantically described parameters, said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, velocity, movement parameters and behavior parameters.” The terms “semantic-data dataset” “semantically representing” and “semantically described” are indefinite.
Claim 1 describes the “semantic-data dataset” as semantically representing the scene objects but the claim fails to disclose what the semantic-data dataset is. Describing what the dataset represents describes a function without describing what it is, beyond being a dataset. What is “semantic-data”? What is a semantic representation?
Claim 1 further describes the scene objects as comprising semantically described parameters. Thus, the semantically described parameters are clearly part of the scene objects and therefore not the semantic-data dataset. Therefore the further description of the “semantically described parameters” fails to clarify what the “semantic-data dataset” is.
Specification page 12 lines 16-20 states:
First, as shown at 101, semantic data dataset representing a plurality of scene objects in a geographical area is obtained via at least one interface 205, for instance from a code executed with the environment simulation engine 201. The data may be received in a message and/or accessed when stored in a memory.
This disclosure in the Specification clarifies that the semantic data is data and is capable of being passed in a message or stored in memory. The semantic data further can be obtained from the execution of computer code. This description in the Specification is insufficient to distinguish “semantic-data” from any other computer data.

Applicant remarks filed 17 February 2021 at page 10 further states “Applicants respectfully submit that sensory data captured by sensors cannot be properly interpreted as a semantic-data dataset.” This statement begs the question what is a “semantic-data dataset”? Applicant’s statement also emphasizes that the word “semantic” in the phrase “semantic-data dataset” is not merely descriptive of identity but is intended to indicate the characteristics or properties of the dataset. However, Applicant’s argument here fails to further identify what characteristics or properties define “semantic-data” as claimed.
Examiner notes there is a term of art “semantic data model” in the prior art. See e.g. Wikipedia “Semantic Data Model” available at <https://en.wikipedia.org/wiki/Semantic_data_model> (accessed 6 March 2021) and Technopedia “Semantic Data Model” available at <https://www.techopedia.com/definition/30489/semantic-data-model> (accessed 6 March 2021). This term of art “semantic data model” is slightly different from the claimed term “semantic-data dataset”. Accordingly, this description of the term of art “semantic data model” fails to further define the claimed term “semantic-data dataset.” Furthermore, the semantic data model as described in the prior art is a conceptual idea and appears to be lacking any concrete definition. Accordingly, even if the claim term “semantic-data dataset” were interpreted as meaning a “semantic data model” this description found in the prior art would not resolve the ambiguity regarding what a “semantic-data dataset” actually is.
Haubrich, T., et al. “A Semantic Road Network Model for Traffic Simulations in Virtual Environments: Generation and Integration” IEEE 7th Workshop on Software Engineering & Architectures for Realtime Interactive Systems, pp. 43-50 (2014) [herein “Haubrich”] page 43 Introduction right column second paragraph states:
Tutenel et al. [25] define semantics as follows: “Applied to virtual environments, semantics are the information conveying the meaning of (an object in) a virtual world.”
Similar to the above definitions, Examiner notes the phrase “semantics” defined as information is slightly different phrasing than what is claimed “semantic-data.” Examiner further notes that even if this definition were to be adopted arguendo whether or not information “conveys meaning” is highly subjective and 
Therefore, a person of ordinary skill in the art would not understand which data is, or is not, a “semantic-data dataset” “semantically representing” and “semantically described” as claimed.
For purposes of compact prosecution, and in agreement with Applicant’s definition for ‘semantic’, the Examiner is interpreting “semantic-data dataset” as data comprising “words or other symbols” which has meaning. In particular, Examiner notes that data representing scene objects has meaning that the data is representative of the scene objects. Accordingly, any data which represents a plurality of scene objects as claimed is necessarily within the scope of “semantic-data dataset” as claimed.
Claim 11 is substantially similar to claim 1 discussed above and is rejected for the same reasons.
Dependent claims 2-10 and 12-18 are rejected for depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 10,678,244 B2 Iandola, et al. [herein “Iandola”].
Claim 1 recites “1. A computer implemented method of creating data for a host vehicle simulation.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
vehicles (e.g., automobiles, trucks, vans) without direct guidance by human operators.”
Claim 1 further recites “comprising: in each of a plurality of iterations of a host vehicle simulation engine, using at least one processor.” Iandola column 10 lines 16-18 disclose “may also animate different scenarios with the objects based on behavioral and physical models. For example, dangerous scenarios.” Different scenarios are a plurality of iterations. Each scenario is a different iteration. Iandola column 18 line 23 discloses “instructions for execution on a processor.” A processor is at least one processor.
Claim 1 further recites “for: obtaining from an environment simulation engine a semantic-data dataset semantically representing a plurality of scene objects present in a geographical area.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 5 lines 63-64 disclose “simulated objects such as pedestrians.” Simulated objects are scene objects. See further Iandola column 13 lines 17-19.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior models for each object in the behavior modeling system as a group is a dataset of semantic-data. The behavior models being “for” a respective object is the semantic data representing the respective behavior for the respective object.
Claim 1 further recites “each one of said plurality of scene objects comprises at least object location coordinates and a plurality of values of semantically described parameters.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location coordinates for the object.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of semantically described parameters.
Claim 1 further recites “said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, velocity, movement parameters and behavior parameters.” From the above list of alternatives the Examiner is selecting “behavior parameters.”
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of behavioral parameters.
Claim 1 further recites “creating a virtual three dimensional (3D) visual realistic scene emulating said geographical area according to said semantic-data dataset, by placing at least some of said objects in said virtual 3D visual realistic scene.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The simulated scenes simulating sensor data as it would have been perceived in the environment of the physical world is creating a realistic scene emulating the real world according to the synthetic data. The synthetic data includes the semantic data, specifically the modeled behavioral model. The physical world is 3D.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The 
Placing objects in the environment is placing objects in said virtual 3D visual realistic scene.
Claim 1 further recites “applying at least one noise pattern associated with at least one sensor of a vehicle simulated by said host vehicle simulation engine on said virtual 3D visual realistic scene to create sensory ranging data simulation of said geographical area.” Iandola column 5 lines 57-67 disclose:
synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions such as intense sunlight, darkness, simulated objects such as pedestrians, precipitation, puddles, and the like in the surrounding environment. As another example, synthetic data may include sensor data of the environment that simulate partial sensor malfunction.
Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
These artifacts with reduced image quality representing various modifications are each respective noise patterns. Modifying the synthetic data to introduce artifacts is applying at least one noise pattern to create sensory ranging data of the environment.
Claim 1 further recites “converting said sensory ranging data simulation to an enhanced semantic-data dataset emulating said geographical area, said enhanced semantic-data dataset comprises a plurality of enhanced scene objects comprising adjusted object location coordinates and a plurality of adapted values of respective said semantically described parameters.” Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
The simulated artifacts alter the sensor data correspond with adjusted simulated object sensed locations and adapted parameter values.

In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior ( e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The parameterization of the behavioral model is an adapting of the respective semantically described parameters of the behavioral model.
Claim 1 further recites “and providing said enhanced semantic-data dataset to said host vehicle simulation engine for updating a simulation of said vehicle in said geographical area.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Training the computer models with the synthetic data to simulate scenarios is providing the enhanced semantic data of the synthetic data to the system performing the simulation for training. The simulated scenarios of synthetic data are the updated simulation of the geographic environment.
Claim 2 further recites “2. The method of claim 1, wherein creating said virtual 3D visual realistic scene comprises executing a neural network; wherein said neural network receives said semantic-data dataset; and wherein said neural network generates said virtual 3D visual realistic scene according to said semantic-data dataset.” Iandola column 16 lines 1-6 disclose:
In another implementation, the sensor modeling system 630 refines synthetic LIDAR data that was generated using another approach. The sensor modeling system 630 performs this refinement using a convolutional neural network (CNN), deep neural network (DNN), generative adversarial network (GAN), or the like.” GAN is a neural network.
Refining the synthetic data is receiving the synthetic data and generating a respective 3D visual realistic scene. The pre-refined data is the received semantic data. The refined data is the corresponding refined 3D visual scene of the sensor modeling.
Claim 4 further recites “4. The method of claim 2, wherein said neural network is a generator network of a Generative Adversarial Neural Network (GAN) or of a Conditional Generative Adversarial Neural Network (cGAN).” From the above list of alternatives the Examiner is selecting “a Generative Adversarial Neural Network (GAN).”
generative adversarial network (GAN), or the like.”
Claim 5 further recites “5. The method of claim 1, wherein said at least one sensor of said vehicle simulated by said host vehicle simulation engine is selected from a group of sensors consisting of: a camera, a video camera, an infrared camera, a night vision sensor, a Light Detection and Ranging (LIDAR) sensor, a radar, and an ultra-sonic sensor.” From the above list of alternatives the Examiner is selecting “a Light Detection and Ranging (LIDAR) sensor.”
Iandola column 8 lines 3-5 disclose “Active sensors can include ultrasound sensors, RADAR sensors, active infrared (IR) sensors, LIDAR sensors, and the like.” 
Iandola column 15 lines 62-65 disclose “the physics of the LIDAR is simulated in sufficient detail such that the limitations of the LIDAR, such as range, photons absorbed by dark objects result from the physics simulation.”
Furthermore, Iandola column 15 lines 23-26 disclose “when the sensor is a camera with specific parameters such as focal length and field of view, the sensor modeling system 630 simulates the optics of the camera.”
Claim 10 further recites “10. The method of claim 1, further comprising using the at least one processor for: generating report data comprising at least one of analysis report data and analytics report data; and outputting said report data.” Iandola column 6 lines 36-42 disclose “generates a set of predictions by applying the computer model…The model training system 140 determines a loss function that indicates a difference between the set of predictions and the set of target outputs. The set of parameters are updated to reduce the loss function.” The performance of the applied computer models making the predictions is analysis report data and analytics. The loss function is a measure of performance of the respective computer model predictions in comparison to the target output. Updating the parameters to reduce the loss function is outputting the loss function measure of performance to update the parameters.

Claim 11 recites “11. A system for creating data for a host vehicle simulation.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Synthetic data for simulation scenarios is created data for autonomous control systems. Iandola column 1 lines 23-25 defines “Autonomous control systems are systems that guide vehicles (e.g., automobiles, trucks, vans) without direct guidance by human operators.”
Claim 11 further recites “comprising: an input interface for obtaining from an environment simulation engine in each of a plurality of iterations a semantic-data dataset semantically representing a plurality of scene objects present in a geographical area.” Iandola column 14 lines 64-67 disclose “the environment modeling system 610 may simulate a virtual environment composed of different types of regions based on the received data synthesis request.” Simulating based on the data synthesis request is an interface for sending/receiving data synthesis for simulation. Iandola column 10 lines 16-18 disclose “may also animate different scenarios with the objects based on behavioral and physical models. For example, dangerous scenarios.” Different scenarios are a plurality of iterations. Each scenario is a different iteration.
Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 5 lines 63-64 disclose “simulated objects such as pedestrians.” Simulated objects are scene objects. See further Iandola column 13 lines 17-19.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.

The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior models for each object in the behavior modeling system as a group is a dataset of semantic-data. The behavior models being “for” a respective object is the semantic data representing the respective behavior for the respective object.
Claim 11 further recites “each one of said plurality of scene objects comprises at least object location coordinates and a plurality of values of semantically described parameters.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location coordinates for the object.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of semantically described parameters.
Claim 11 further recites “said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, velocity, movement parameters and behavior parameters.” From the above list of alternatives the Examiner is selecting “behavior parameters.”
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of behavioral parameters.
Claim 11 further recites “at least one processor.” Iandola column 18 line 23 discloses “instructions for execution on a processor.” A processor is at least one processor.
Claim 11 further recites “for: creating a virtual three dimensional (3D) visual realistic scene emulating said geographical area according to said semantic-data dataset, by placing at least some of said objects in said virtual 3D visual realistic scene.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The simulated scenes simulating sensor data as it would have been perceived in the environment of the physical world is creating a realistic scene emulating the real world according to the synthetic data. The synthetic data includes the semantic data, specifically the modeled behavioral model. The physical world is 3D.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
Placing objects in the environment is placing objects in said virtual 3D visual realistic scene.
Claim 11 further recites “applying at least one noise pattern associated with at least one sensor of a vehicle simulated by a host vehicle simulation engine on said virtual 3D visual realistic scene to create sensory ranging data simulation of said geographical area.” Iandola column 5 lines 57-67 disclose:
synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions such as intense sunlight, darkness, simulated objects such as pedestrians, precipitation, puddles, and the like in the surrounding environment. As another example, synthetic data may include sensor data of the environment that simulate partial sensor malfunction.
Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
These artifacts with reduced image quality representing various modifications are each respective noise patterns. Modifying the synthetic data to introduce artifacts is applying at least one noise pattern to create sensory ranging data of the environment.
converting said sensory ranging data simulation to an enhanced semantic-data dataset emulating said geographical area, said enhanced semantic-data dataset comprises a plurality of enhanced scene objects comprising adjusted object location coordinates and a plurality of adapted values of respective said semantically described parameters.” Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
The simulated artifacts alter the sensor data correspond with adjusted simulated object sensed locations and adapted parameter values.
As discussed above, Iandola column 15 lines 4-8 disclose behavioral models. Iandola column 15 lines 8-12 continues:
In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior ( e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The parameterization of the behavioral model is an adapting of the respective semantically described parameters of the behavioral model.
Claim 11 further recites “and an output interface for providing said enhanced semantic-data dataset to said host vehicle simulation engine for updating a simulation of said vehicle in said geographical area.” Iandola column 14 lines 64-67 disclose “the environment modeling system 610 may simulate a virtual environment composed of different types of regions based on the received data synthesis request.” Simulating based on the data synthesis request is an interface for sending/receiving data synthesis for simulation. Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Training the computer models with the synthetic data to simulate scenarios is outputting the enhanced semantic data of the synthetic data to the system performing the simulation for training. The simulated scenarios of synthetic data are the updated simulation of the geographic environment.
16. The method of claim 1, wherein said creating said virtual 3D visual realistic scene comprising overlaying visual imagery of said at least some of said objects, labeled with class labels, over a geographic map of said geographical area.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location coordinates for the object. The categories of the objects are class labels for the respective object. Iandola column 13 lines 58-60 disclose “trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface.” The respective processed segmentation which identifies the classification of the object is also considered a respective class label for the object(s).
Iandola column 17 lines 61-62 disclose “sensor data that correspond to locations of the simulated set of artifacts in the surrounding environment.” The simulated objects in the surrounding environment are said objects. The synthesized sensor data is overlaid visual imagery of the respective objects.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Claim 16 further recites “each in a respective location, position, orientation and proportion identified by analyzing said geographic map.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location. Location is a combination of position and orientation for the object. The categories of the objects are class labels for the respective object. Iandola column 13 lines 58-60 disclose “trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface.” The respective processed segmentation which identifies the classification of the object is also considered a respective class label for the object(s).
Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors.” Simulating from the 
Claim 17 further recites “17. The method of claim 1, wherein one or more dynamic objects are injected into said virtual realistic scene.” Iandola column 13 lines 15-19 disclose “Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.” Moving objects are dynamic objects.
Iandola column 15 lines 1-3 disclose “The object database 650 contains 3D models of objects, such as variants of pedestrians, vehicles, road debris, which can be placed into the scene.” Placing the objects in the scene is injecting the object into said virtual realistic scene.
Claim 18 further recites “18. The method of claim 17, wherein at least one of said one or more dynamic objects is a ground vehicle.” Iandola column 13 lines 15-19 disclose “Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.” A moving object vehicle in the context of a road is a ground vehicle. Iandola column 13 line 33 further discloses “cars.”
Claim 18 further recites “and wherein emulating movement of said ground vehicle is controlled according to driver behavior data received from a driver behavior simulator.” Iandola column 15 lines 4-12 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650. In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior (e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The behavior model for car objects are driver behavior for the emulated ground vehicle. Cars that run traffic lights is controlling the cars according to the driver behavioral modeling for the simulation. The behavior model for cars specifically is a driver behavior simulation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola as applied to claim 2 above, and further in view of Pan, T., et al. “Perceptual Loss with Fully Convolutional for Image Residual Denoising” Pattern Recognition, pp. 122-132, Communications in Computer & Information Science, vol. 663, Springer Singapore (October 2016) [herein “Pan”].
Claim 3 further recites “3. The method of claim 2, wherein said neural network is trained using a perceptual loss function.” Iandola does not explicitly disclose using a perceptual loss function; however, in analogous art of image processing, Pan title teaches “Perceptual Loss with Fully Convolutional for Image Residual Denoising.” Pan page 130 section 5 last paragraph teaches “We train image transformation networks with per-pixel loss layer and perceptual loss layer. … we show that train with a mix loss layers allows the model to better restore fine details and edges.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Pan. One having ordinary skill in the art would have found motivation to use Denoising with perceptual loss functions into the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of “better restoring fine details and edges” (Pan page 131) and because “the                         
                            
                                
                                    l
                                
                                
                                    f
                                    e
                                    a
                                    t
                                
                            
                        
                     model may be more aware of image semantics.” See Pan page 130 first paragraph last sentence.
Dependent Claims 6-8, 12, and 13
Claims 6-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola as applied to claims 1 and 11 above, and further in view of Jayaraman, et al. “Creating 3D Virtual Driving Environments for Simulation-Aided Development of Autonomous Driving and Active Safety”, SAE .
Claim 6 further recites “6. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises sending a stream of data to at least one other processor via at least one digital communication network interface connected to said at least one processor.” Iandola does not explicitly disclose a stream of data for simulation; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 11-13 teach “Note that TCP/IP and UDP communication are still useful in cases where MATLAB and the Unreal Engine project is not running processes on the same machine.” Not on “the same machine” means at least one other machine with respective at least one other processor. TCP/IP and UDP communication are network communication interface. See further Jayaraman page 4 right column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Jayaraman. One having ordinary skill in the art would have found motivation to use multiple computers/machines for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of processing the perception and control algorithms (i.e. MATLAB) separate from the virtual simulator (i.e. Unreal Engine). See Jayaraman page 2 right column first paragraph lines 11-13. Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” Frame rates indicates a video stream of the respective frame rate. The video stream is a stream of data.
Claim 7 further recites “7. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises storing a file on a shared access memory accessible by said host vehicle simulation engine.” Iandola does not explicitly disclose shared access memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.
Claim 8 further recites “8. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises storing a file on a digital data storage.” Iandola does not explicitly disclose shared access memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” The shared-memory is a digital data storage. Specifically, memory is digital data storage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.
Claim 12 further recites “12. The system of claim 11, wherein said output interface is a digital communication network interface.” Iandola does not explicitly disclose a stream of data for simulation; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 11-13 teach “Note that TCP/IP and UDP communication are still useful in cases where MATLAB and the Unreal Engine project is not running processes on the same machine.” Not on “the same machine” means at least one other machine with respective at least one other processor. TCP/IP See further Jayaraman page 4 right column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Jayaraman. One having ordinary skill in the art would have found motivation to use multiple computers/machines for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of processing the perception and control algorithms (i.e. MATLAB) separate from the virtual simulator (i.e. Unreal Engine). See Jayaraman page 2 right column first paragraph lines 11-13. Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” Frame rates indicates a video stream of the respective frame rate. The video stream is a stream of data.
Claim 13 further recites “13. The system of claim 11, further comprising a digital memory for at least one of storing code and storing an enhanced semantic-data dataset.” Iandola does not explicitly disclose a memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” The shared-memory interface is a memory storing the synthetic image data. The Unreal engine is a vehicle simulation engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola as applied to claim 2 above, and further in view of Biedermann, D., et al. “COnGRATS: Realistic Simulation of Traffic Sequences for Autonomous Driving” IEEE 2015 Int’l Conf. on Image & Vision Computing New Zealand, IVCNZ (2015) [herein “Biedermann”].
Claim 9 further recites “9. The method of claim 2, wherein said neural network is trained using optical flow estimation to reduce temporal inconsistency between consecutive frames of a created virtual 3D visual realistic scene.” Iandola does not explicitly disclose optical flow estimation; however, in analogous art of creating synthetic datasets for vehicle scenes, Biedermann abstract first sentence teaches “For evaluating or training different kinds of vision algorithms, a large amount of precise and reliable data is needed.” Biedermann page 5 section 3.3 last paragraph teaches “Since the rendering pass that is the source of the optical flow data is implemented in Blender for the use in motion blur, we also utilize this in our sequences to further increase the realism of our image sequences.” Rendering optical flow data is using optical flow estimation to increase realism. Motion blur is a temporal consistency/inconsistency between consecutive frames of the created virtual 3D created scene.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Biedermann. One having ordinary skill in the art would have found motivation to use motion blur rendering of optical flow data into the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of increasing “the realism of our image sequences.” See Biedermann page 5 section 3.3 last paragraph.
Dependent Claims 14 and 15
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola as applied to claim 11 above, and further in view of US 2019/0294742 A1 Zhao, et al. [herein “Zhao”].
Claim 14 further recites “14. The system of claim 11, further comprising a digital data storage connected to said at least one processor via said output interface.” Iandola does not explicitly disclose digital data storage; however, in analogous art of simulating visual data for machine learning, Zhao paragraph 54 teaches:
flash memory, USB drives, memory cards, solid-state drives (SSDs), hard disk drives (HDDs), floppy disks, optical disks, magnetic tapes, and the like.
A hard disk storage unit is a digital data storage. Zhao paragraph 48 teaches “The processing unit 204 may include one or more processors … the simulation engine 214, may be configured to execute one or more instructions stored in the storage unit 203.” The processor is a processor connected to the storage unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Zhao. One having ordinary skill in the art would have found motivation to use a storage unit to store the data captured, processed, generated, simulated, rendered, or otherwise used by the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of storing the used data. See Zhao paragraph 54.
Claim 15 further recites “15. The system of claim 14, wherein said digital data storage is selected from a group consisting of: a storage area network, a network attached storage, a hard disk drive, an optical disk, and a solid state storage.” From the above list of alternatives the Examiner is selecting “a hard disk drive.”
Iandola does not explicitly disclose digital data storage; however, in analogous art of simulating visual data for machine learning, Zhao paragraph 54 teaches:
The storage unit 13 may store data captured, processed, generated, simulated, rendered, or otherwise used by the movable object 300. In various embodiments, the storage unit 13 …and may include flash memory, USB drives, memory cards, solid-state drives (SSDs), hard disk drives (HDDs), floppy disks, optical disks, magnetic tapes, and the like.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Zhao. One having ordinary skill in the art would have found motivation to use a storage unit to store the data captured, processed, generated, simulated, rendered, or otherwise used by the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of storing the used data. See Zhao paragraph 54.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        8 March 2021